t c memo united_states tax_court chrysler corporation f k a chrysler holding corporation as successor by merger to chrysler motors corporation and its consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date james p fuller ronald b schrotenboer kenneth b clark james c garahan and laura k zeigler for petitioner robin l herrell and nancy b herbert for respondent memorandum opinion laro judge respondent moves the court for partial summary_judgment see rule ' respondent determined deficiencies in petitioner’s and federal income taxes in the ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure - - amounts of dollar_figure dollar_figure and dollar_figure respectively in relevant part respondent determined that petitioner could not accrue a deduction of its estimated lifetime warranty expenses or a part thereof for vehicles that were sold during the corresponding year we must decide whether for federal_income_tax purposes all events necessary to determine petitioner’s liability for its warranty expenses have occurred when it sells its vehicles to its dealers in other words has petitioner satisfied the first prong of the all_events_test entitling it to deduct its estimated future warranty costs on the sale of such vehicles we hold that it has not the following statement of the background of this case is based on the parties’ joint statement of undisputed and disputed facts stipulation of facts---warranty issue and attached exhibits background petitioner’s principal_place_of_business was located in auburn hills michigan when the petition was filed petitioner keeps its books and computes its income for financial purposes and for federal_income_tax purposes using the accrual_method of accounting it uses a calendar_year as its taxable_year petitioner manufactures and sells automobiles and trucks vehicles petitioner generally sells the manufactured vehicles to dealers who resell the vehicles to retail customers a sale generally occurs when a vehicle is delivered to the carrier for shipment to the dealer at which time title passes from petitioner to the dealer petitioner provides written manufacturer's warranties to the retail purchasers of its new vehicles these warranties inform purchasers that the scope of the written warranty covers defects in their vehicles provided that the defects occur during normal use and within specified warranty periods the written warranties provide in part that petitioner will provide repair or replacement of defective parts or workmanship without charge generally the written warranties are of two types basic warranties and extended warranties basic warranties typically provide coverage for year from the warranty starting date the date of original retail delivery or original_use whichever occurs first extended warranties generally take effect when the basic warranty has expired petitioner's extended warranties freguently are valid for years from the warranty starting date or until the vehicle has big_number miles whichever occurs first in some instances the extended warranties have shorter periods such a sec_24 months or big_number miles before petitioner can provide the warranty service required the owner of a vehicle has to return the vehicle for service generally to the selling dealer petitioner’s dealers perform the service and then make a claim on petitioner for reimbursement in the event the vehicle owner is traveling or q4e- has moved the written warranties require the owner to seek warranty service from any chrysler corp dealer selling the same make of vehicle the warranties for model years through direct the owner to contact the nearest chrysler corp dealer if failure of a warranted part necessitates emergency service the warranties in part set forth procedures an owner could follow if unsatisfied with the dealer's response to the regquest for warranty service the owner can choose to discuss the matter with the selling dealer's management the customer relations department in the nearest chrysler zone office and or chrysler's customer relations department in detroit for model years through the written warranties added that the owner could in some cases take the matter to a chrysler corp customer satisfaction board and in other cases to the customer arbitration board the written vehicle warranties do not cover all problems that might arise with the vehicle during the applicable warranty periods coverage of repairs required as a result of fire accident abuse or negligence failure to properly operate the vehicle or alterations of the vehicle not recommended or approved by petitioner are expressly excluded also expressly excluded are repairs required due to lack of maintenance or improper maintenance the warranties for model years through do not cover damage from the environment such as - - damage from airborne fallout chemicals tree sap salt road hazards hail windstorms lightning floods and other acts of god in the warranties for all model years coverage is excluded for any vehicle which has an altered odometer reading in addition to the express contractual provisions of petitioner’s written warranties petitioner is obligated to comply with certain implied warranty provisions mandated by federal and state statutes the statutes applicable include the magnuson-moss federal warranty act u s c secs the clean air act of u s c sec_7521 a the ftc act u s c sec_41 and the uniform commercial code as adopted by various states and state lemon laws state lemon laws typically provide that if the manufacturer cannot fix the defective part to conform to the express warranty after a reasonable number of attempts and the nonconformity substantially impairs the vehicle’s value or use the manufacturer must replace the vehicle or refund the purchase_price petitioner enters into written agreements with its dealers requiring them to correct conditions covered by petitioner's warranties in order to obtain reimbursement from petitioner the agreements require the dealers to submit claims after repairs petitioner reimburses the dealers for providing warranty service provided that the dealers performed and recorded the services as outlined in petitioner's warranty policy -- - procedure manual warranty manual and submitted valid warranty claims the warranty manual provides detailed instructions to petitioner’s dealers which guide them in the administration of petitioner’s warranty liabilities it also contains the procedures for obtaining reimbursement for providing warranty service the warranty manual requires dealers to obtain authorization before proceeding with certain warranty repairs it also provides an appeal procedure for dealers to appeal claims when petitioner has paid less than the full amount of the claim or refused to pay in certain circumstances the warranty manual requires dealers to return defective parts or materials to petitioner the warranty manual warns dealers that petitioner has adjusted denied or charged back to the dealers a significant number of claims because improper packaging of the returned parts resulted in missing or mutilated material and or claims petitioner's corporate internal audit department periodically reviews warranty payments to dealers these reviews sometimes result in petitioner’s determining that the dealers have received warranty cost reimbursements to which they are not entitled petitioner charges the dealers for the amounts of such reimbursements discussion whether a business_expense has been incurred so as to - entitle an accrual--basis taxpayer to deduct it under sec_162 is governed by the all_events_test as set out in 269_us_422 in anderson the supreme court held that a taxpayer was entitled to deduct from its income a tax on profits from munitions sales that took place in although the tax would not be assessed and therefore would not formally be due until all the events had occurred in to fix the amount of the tax and to determine the taxpayer's liability to pay it the all_events_test is now embodied in sec_1_461-1 income_tax regs which provides under an accrual_method of accounting an expense is deductible for the taxable_year in which all the events have occurred which determine the fact of the liability and the amount thereof can be determined with reasonable accuracy see 481_us_239 thus under the regulations the all_events_test has two prongs each of which must be satisfied before accrual of an while it is not relevant to our decision of whether or not the first prong of the all_events_test has been met we note that the enactment of sec_461 provides that the all_events_test shall not be treated as met any earlier than when economic_performance occurs under sec_461 not only must both prongs of the all_events_test be met but additionally economic_performance must have occurred generally sec_461 applies to liabilities that would under the law in effect before the enactment of sec_461 be allowable as a deduction or otherwise incurred after date sec_1_461-4 income_tax regs - - expense is proper first all the events must have occurred which establish the fact of the liability second the amount must be capable of being determined with reasonable accuracy sec_1_461-1 income_tax regs accrual of deductions sec_1_446-1 income_tax regs accrual in general for the purpose of deciding this motion only the first prong of the test is relevant for the purpose of the first prong of the test the supreme court has stated that the liability must be final and definite in amount 321_us_281 fixed and absolute 291_us_193 in order to be deductible see also 77_f2d_324 2d cir the existence of an absolute liability is necessary absolute certainty that it will be discharged by payment is not affg a memorandum opinion of this court petitioner's deductions for anticipated warranty expenses in and were based on the theory that the last event necessary to establish petitioner's warranty liability was the sale of a vehicle to a dealer petitioner argues that the issue we must decide properly formulated is whether respondent has established with a sufficient record of undisputed facts that he is entitled to judgment as a matter of law that all events have not occurred by the end of the and taxable years respectively that determine the fact of petitioner’s warranty liability respondent bears the burden of proving his entitlement to a partial summary_judgment see rule b 79_tc_340 the factual materials presented and the inferences therefrom must be viewed in the light most favorable to the party opposing the motion see 398_us_144 369_us_654 petitioner argues respondent has not provided either evidence or explanation that shows petitioner’s statutory warranty liabilities are not fixed by statutes such as the u c c magnuson-moss and state lemon laws petitioner places reliance on 476_us_593 for the proposition that statutory liabilities satisfy the first prong of the all_events_test petitioner states it is well settled that if a liability is fixed by statute it is fixed under the first prong of the all_events_test we find petitioner’s reliance on united_states v hughes properties inc supra and other cases cited to be ‘petitioner uses the term statutory liability to refer to liabilities arising from statutes or regulations promulgated pursuant to a statute petitioner also cites 269_us_422 involved a statutory liability that arose upon the profitable sale of munitions 717_f2d_1304 9th cir 528_f2d_735 9th cir affg 60_tc_13 271_f2d_930 3d cir revg 29_tc_528 114_tc_293 a portion of the liability fixed by state regulations met the first prong ohio river continued misplaced in hughes properties the taxpayer was a nevada casino that was required by state statute to pay as a jackpot a certain percentage of the amounts gambled in progressive slot machines the taxpayer was required to keep a cash reserve sufficient to pay the guaranteed jackpots when won hughes properties at the conclusion of each fiscal_year entered the total of the progressive jackpot amounts shown on the payoff indicators as an accrued liability on its books from that total it subtracted the corresponding figure for the preceding year to produce the current tax year's increase in accrued liability on its federal_income_tax return this net figure was asserted to be an ordinary and necessary business_expense and deductible under sec_162 the court found that the all_events_test had been satisfied and the taxpayer was entitled to the deduction the court reasoned that the state statute made the amount shown on the payout indicators incapable of being reduced therefore the event creating liability was the last play of the machine before the end of the fiscal_year and that event occurred during the taxable_year we conclude that the cases cited by petitioner do not strictly stand for the proposition that if a liability is fixed continued collieries co v commissioner 77_tc_1369 court reviewed buckeye intl inc v commissioner tcmemo_1984_668 by statute that fact alone meets the first prong of the all_events_test rather we are of the opinion that the first prong of the all_events_test may be met when a statute has the effect of irrevocably setting aside a specific amount as if it were to be put into an escrow account by the close of the tax_year and to be paid at a future date in the instant case the applicable statutes do not so provide respondent relies on the analysis contained in the supreme court's opinion in 481_us_239 in general dynamics the taxpayer who self- insured its employee medical plan deducted estimated costs of medical_care under the plan the employer's liability was determinable the employees' medical needs had manifested themselves employees had determined to obtain treatment and treatment had occurred the only events that had not occurred were the employees’ filing claims for reimbursement before the end of the taxable_year the supreme court found that the all_events_test was not met until the filing of properly documented claims the filing of the claim was the last event needed to create the liability and therefore absolutely fix the taxpayer's liability under the first prong of the all_events_test see id pincite petitioner focuses on the fact that the liability in united_states v hughes properties inc supra was in part fixed by operation of statute and concludes from that that the first prong of the all_events_test is satisfied if a statute in part works to fix the liability we do not agree in both hughes properties and general dynamics the supreme court focused on the last event that created the liability in hughes properties the event creating liability was the last play of the machine before the end of the fiscal_year because the nevada statute fixed the amount of the irrevocable payout that play crystalized or fixed absolutely the taxpayer’s liability thus satisfying the first prong of the all_events_test in general dynamics the last event that created the liability was the employee filing the claim for reimbursement we are unable to find sufficient differences between the facts in general dynamics and those of the instant case to justify departing from the supreme court’s analysis here as in general dynamics the last event fixing liability does not occur before the presenting of a claim either a claim for warranty service by the customer through one of petitioner’s dealers or a claim for reimbursement made on petitioner by the dealer the supreme court stated it is fundamental to the all_events_test that although expenses may be deductible before they have become due and payable liability must first be firmly established this is consistent with our prior holdings that a taxpayer may not deduct a liability that is contingent see 280_us_445 or contested see 321_us_281 nor may a taxpayer deduct an estimate of an anticipated expense no matter how statistically certain if it is based on events that have not occurred by the close of the taxable_year 291_us_193 cf 367_us_687 id pincite emphasis added prior to the supreme court’s decision in hughes properties but consistent with its reasoning this court in 62_tc_786 affd 564_f2d_886 9th cir found that a statutory liability by itself was insufficient to fix liability for the purposes of the all_events_test the court found it was not the statute acting alone that caused the liability in that case the taxpayer was statutorily required to overhaul its aircraft after specified numbers of flight hours the court refused to allow deduction of a portion of the anticipated overhaul costs corresponding to the amount of flight hours logged in the taxable_year as petitioner was under no obligation to make any payment unless an overhaul was actually performed id pincite only if the taxpayer continued to use the aircraft would the point at which overhaul was required be reached while the court found that the possibility the aircraft might crash or be grounded was perhaps remote it recognized the more substantial possibility that the taxpayer's use of the aircraft could be cut short because of a sale of the aircraft see id pincite in contrast to hughes properties the statute did not require the equivalent of setting aside a specific reserve fund based on the hours flown during the fiscal_year thus even assuming arguendo that the basis of part of petitioner’s liability was fixed by statute ’ that fact alone is insufficient to satisfy the first prong of the all_events_test in the instant case we do not find it necessary to determine the exact point in time when the first prong of the all_events_test would be met for respondent to prevail on his motion it is necessary only that we determine that the first prong of the all_events_test has not been met when the vehicles are sold to the dealers we hold as was the case in united_states v general dynamics corp supra the last event in the fixing of liability occurs no sooner than when a claim is filed with petitioner by one of its dealers or by the retail customer in light of the decision in general dynamics we find unpersuasive petitioner’s arguments that the partial statutory nature of its warranty liability fixes the liability for warranty on the date of sale we also find that there are no genuine issues as to any material fact accordingly an appropriate order will be issued granting respondent’s motion for partial summary_judgment -for example petitioner relies on liability being fixed by operation of u c c sec under u c c sec 1b u l a a cause of action accrues when the breach occurs regardless of the aggrieved party's lack of knowledge of the breach a breach of warranty occurs when tender of delivery is made
